DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 06/30/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 06/30/21, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4, 6-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adomeit (NL 2008155 C2).
	With respect to claims 1 and 11, Adomeit (figures 1-2 and 7-8) discloses a fiber optic module kit for installation within a patch panel, the fiber optic module kit comprising a plurality fiber optic modules (1a, 1b), each of the plurality fiber optic modules having a first outer wall (3a) with having a first rail profile (19a, 20a) on an outside surface of the first outer wall (3a); a second outer wall (3b) having a second rail profile (19b, 20b) on an outside surface of the second outer wall; and an optical connector (90) between the first outer wall (3a) and the second outer wall (3b); and wherein the first outer wall (3a) and the second outer wall (3b) are oriented parallel to one another (see figure 1) and wherein the first rail profile (19a, 20a) and the second rail profile (19b, 20b) are complementary to each other (figures 1-2 and 7) so that the fiber optic module (1a) may be coupled to an adjacent fiber optic module (1b) and wherein the first rail profile (19a, 20a) of the fiber optic module may be coupled to second rail profile (19b, 20b) of the adjacent fiber optic module (figures 7-8 and specification) and the plurality fiber optic modules (1a, 1b) are coupled in a row via the first and second rail profiles (19a, 20a, 19b, 20b) of adjacent fiber optic modules (figures 7-8).
	With respect to claim 2, Adomeit (figures 1-2 and 7-8) discloses the fiber optic module, wherein the first outer wall (3a) is a first side wall and the second outer wall (3b) is a second side wall (figure 1).  
	With respect to claim 3, Adomeit (figures 1-2 and 7-8) discloses the fiber optic module, further comprising: plural optical connectors (90) between the first outer wall (3a) and the second outer wall (3b).  
With respect to claim 4, Adomeit (figures 1-2 and 7-8) discloses the fiber optic module,
wherein the first rail profile (19a, 20a) and the second rail profile (19b, 20b) are aligned along a plug-in direction (x) of the optical connector (90).  
	With respect to claim 6, Adomeit (figures 1-2 and 7-8) discloses the fiber optic module, 
wherein each of the first and second rail profile profiles has (19a, 20a, 19b, 20b) one or more identical uniform profile shapes (figure 1) with each identical uniform profile shape having an equal step size which are arranged on top of one another and wherein each identical uniform profile shape has a protrusion (lips 19a, 20a) and a corresponding recession (slots 19b, 20b), and the protrusion and the corresponding recession which are arranged on top of one another.
	With respect to claim 7, Adomeit (figures 1-2 and 7-8) discloses the fiber optic module,   
wherein each first rail profile (19a, 20a), and each second rail profile are (19b, 20b) designed so that the fiber optic module (1a) and the adjacent fiber optic module (1b) may be coupled in a form-fitting connection in two directions orthogonal to a longitudinal axis of each of the first and second rail profiles (figure 5).  
	With respect to claim 8, Adomeit (figures 1-2 and 7-8) discloses the fiber optic module, further comprising a snap-in locking device (the tongue at the end of 19a) for fixing the fiber optic module (1a) to the adjacent fiber optic module (1b) when the fiber optic modules (40) are coupled to one another (figures 1 and 5). 
	With respect to claim 9, Adomeit (figures 1-2 and 7-8) discloses the fiber optic module, 
further comprising a spring-loaded locking arm carried by the snap in locking device, and the spring-loaded locking arm protrudes (the tongue at the end of 19a) from at least one of the first or second outer walls (3a) in extension of a longitudinal axis of the respective outer wall (figure 1a).  
	With respect to claim 10, Adomeit (figures 1-2 and 7-8) discloses the fiber optic module, 
further comprising a latching cavity (19b) defined in at least one of the first and second rail profiles and a latch spring (19a) in at least one of the first and second rail profiles rail (figures 1 and 5).
	With respect to claim 16, Adomeit (figure 1) discloses the fiber optic module, 
further comprising plural optical connectors (90) arranged in a row between the first outer wall (3a) and the second outer wall (3b).  


    PNG
    media_image1.png
    608
    978
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adomeit (as cited above).
With respect to claim 5, Adomeit (figures 1-2 and 7-8) substantially discloses all the limitations of the claimed invention except aFirst Named Inventor: Gabriel Cenato dos Santo Silva Atty. Ref.; 37911.03438shape of the first rail profile and a shape of the second rail profile are identical, and the second rail profile is rotated by an angle of 1800 relative to the first rail profile. 
However, aFirst Named Inventor: Gabriel Cenato dos Santo Silva Atty. Ref.; 37911.03438shape of the first rail profile and a shape of the second rail profile being identical, and the second rail profile rotated by an angle of 1800 relative to the first rail profile are considered to be obvious to obtain higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adomeit to include the above features for the purpose of obtaining higher efficiency of optical signal transmission, and it also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the value claimed. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).

	With respect to claim 12, Adomeit (figures 1-2 and 7-8) substantially discloses all the limitations of the claimed invention except at least two of theFirst Named Inventor: Gabriel Cenato dos Santo Silva Atty. Ref.: 37911.03441plural fiber optic modules differ in at least one of size, arrangement of optical connectors, number of optical connectors, or type of optical connectors.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adomeit to form at least two of theFirst Named Inventor: Gabriel Cenato dos Santo Silva Atty. Ref.: 37911.03441plural fiber optic modules differ in at least one of size, arrangement of optical connectors, number of optical connectors as claimed, because the dimensions can be varied depending upon the device in a particular application.



12.	Claims 13-15, 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adomeit (as cited above) in view of Cooke et al. (US 2022/0066115 A1).
With respect to claim 13, Adomeit (figures 1-2 and 7-8) discloses an optical patch panel for installation in a distribution frame, the optical patch panel comprising a fiber optic module kit for installation within a patch panel, the fiber optic module kit comprising a plurality fiber optic modules (1a, 1b), each of the plurality fiber optic modules having a first outer wall (3a) with having a first rail profile (19a, 20a) on an outside surface of the first outer wall (3a); a second outer wall (3b) having a second rail profile (19b, 20b) on an outside surface of the second outer wall; and an optical connector (90) between the first outer wall (3a) and the second outer wall (3b); and wherein the first outer wall (3a) and the second outer wall (3b) are oriented parallel to one another (see figure 1) and wherein the first rail profile (19a, 20a) and the second rail profile (19b, 20b) are complementary to each other (figures 1-2 and 7) so that the fiber optic module (1a) may be coupled to an adjacent fiber optic module (1b) and wherein the first rail profile (19a, 20a) of the fiber optic module may be coupled to second rail profile (19b, 20b) of the adjacent fiber optic module (figures 7-8 and specification) and the plurality fiber optic modules (1a, 1b) are coupled in a row via the first and second rail profiles (19a, 20a, 19b, 20b) of adjacent fiber optic modules (figures 7-8).
Adomeit does not disclose a chassis for receiving the at least one fiber optic module kit and for mounting the patch panel into the distribution frame.
However, Cooke et al. (figure 1) teach a device including a chassis (12) for receiving the at least one fiber optic module kit (22) and for mounting the patch panel (20) into the distribution frame (14) (figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adomeit to include the chassis for receiving the at least one fiber optic module kit and for mounting the patch panel into the distribution frame (accordance with the teaching of Cooke) for the purpose of retaining and allowing the fiber optic equipment trays to move in and out of the chassis ([0044]).
With respect to claims 14 and 17, Adomeit (figures 1-2 and 7-8) substantially discloses all the limitations of the claimed invention except barrier features arranged inside the chassis for limiting an insertion depth of at least one of the plural fiber optic modules of the fiber optic module kit; and the barrier features are arranged in a uniform and a comb-like pattern.  
However, Cooke et al. (figures 7-8) teach a device including barrier features (tray guide 58 in the chassis 12) arranged inside the chassis ([0044]) for limiting an insertion depth of at least one of the plural fiber optic modules (22) of the fiber optic module kit; and the barrier features (58) are arranged in a uniform and a comb-like pattern (figures 7-8). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adomeit to include the above features (accordance with the teaching of Cooke) for the purpose of retaining and allowing the fiber optic equipment trays to move in and out of the chassis ([0044]).
With respect to claims 15 and 18, Adomeit (figures 1-2 and 7-8) substantially discloses all the limitations of the claimed invention except at least one of the barrier features, the fiber optic module kit, or at least one of the plural fiber optic modules latches the fiber optic module kit to at least one of the barrier features when at least one of the fiber optic module kit or the at least one fiber optic module is fully inserted into the chassis. First Named Inventor: Gabriel Cenato dos Santo Silva Atty. Ref.: 37911.034 43  
However, Cooke et al. (figures 7-8) teach a device including at least one of the barrier features (58), the fiber optic module kit, or at least one of the plural fiber optic modules (22) latches the fiber optic module kit to at least one of the barrier features (58) when at least one of the fiber optic module kit or the at least one fiber optic module (22) is fully inserted into the chassis (12, figures 1 and 7-8). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adomeit to include the above features (accordance with the teaching of Cooke) for the purpose of retaining and allowing the fiber optic equipment trays to move in and out of the chassis ([0044]).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krampotich et al. (US 9678296 B2) disclose a telecommunications assembly includes a chassis defining an interior region and a tray assembly disposed in the interior region.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883